PER CURIAM
*1220*386Appellant seeks reversal of a judgment committing him to the custody of the Mental Health Division for a period not to exceed 180 days under ORS 426.005(1)(f)(A) on the ground that he suffered from a mental disorder that made him dangerous to himself. He challenges the sufficiency of the state's evidence that he was dangerous to himself. The state concedes that the record is legally insufficient in that regard and that the judgment of commitment should be reversed. We agree and accept the state's concession.
Reversed.